PER CURIAM.
The Department of Highway Safety and Motor Vehicles seeks review of an order of the trial court granting certiorari. Accordingly, we redesignate the Department’s notice of appeal as a petition for writ of certiorari pursuant to Florida Rule of Appellate Procedure 9.030(b)(2)(B). We deny the petition based on our limited standard of review set forth in Haines City Community Development v. Heggs, 658 So.2d 523 (Fla.1995). See also City of Deerfield Beach v. Vaillant, 419 So.2d 624 (Fla.1982).
WARNER, PARIENTE and SHAHOOD, JJ., concur.